Filed 12/17/21 Zhang v. Li CA2/1
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                     DIVISION ONE


DAVID ZHANG,                                                    B302917

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. GC038906)
        v.

JAMES LI,

        Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, William D. Stewart, Judge. Affirmed.
     James Li, in pro. per., for Defendant and Appellant.
     Garrett & Tully, Candie Y. Chang for Plaintiff and
Respondent.
            ___________________________________
                          BACKGROUND
A.     Chui Litigation and Li I
       Attorney James Li represented Michael Chui in a quiet
title action and extended to Chui a line of credit to finance the
litigation. Chui secured the credit line by giving Li five deeds of
trust encumbering the subject property. On October 6, 2010, the
trial court entered judgment in the quiet title action and ordered
“partition of the property by sale,” but the proceeds were
insufficient to cover Li’s attorney fees.
       Li, not Chui, moved on his own behalf to vacate the
judgment on the ground that proceeds from the sale would not
cover his attorney fees. The trial court denied the motion and we
affirmed, concluding that Li has no cognizable interest in being
paid for his legal services specifically from the judgment
proceeds. He was therefore not aggrieved by any purported
insufficiency in the judgment and had no standing to have it
vacated. (Tsui v. Li (Sept. 26, 2011, B229644) [nonpub. opn.] (Li
I).) We issued our remittitur in Li I on November 30, 2011.
B.     Zhang Litigation
       On remand, the property could not be sold because Li
refused to release his interest in Chui’s 50 percent share until his
legal fees were paid. To overcome this obstacle, in July 2012 the
trial court directed the clerk of the court to issue reconveyance
deeds to transfer Li’s five trust deeds back to Chui (the July 2012
order).
       The property was then sold to David Zhang, who moved for
leave to intervene in the action and filed a complaint-in-
intervention in which he sought a declaration that he held
undivided title to the property.




                                 2
C.     August 29, 2016 Quiet Title Judgment and Appeal in
Li II
       On August 29, 2016, the trial court entered judgment after
a bench trial, declaring that Li was bound by the July 2012 order
and had no interest in the property, and Zhang held title free of
legal encumbrance. Li filed a motion to vacate the judgment on
the ground that the July 2012 order was void, which the trial
court also denied.
       On appeal, Li contended the July 2012 order was void
because the court lost jurisdiction over the subject property either
180 days after entry of the October 2010 judgment in the Chui
action or upon remittitur after the prior appeal.
       We rejected Li’s contention and affirmed the August 29,
2016 quiet title judgment, holding:
       “It is fundamental in the nature of partition proceedings
that court orders concerning sale of property and distribution of
proceeds must be effectuated after judgment is entered,
sometimes long after. Such factors as the condition of the
property and uncertainties in the real estate market make the
timing of sale uncertain, and it is not uncommon for matters to
drag on for months or even years. A trial court may expressly
reserve jurisdiction to act in the event the parties fail to comply
with provisions of the judgment, but it need not do so, as Code of
Civil Procedure section 872.120 (section 872.120) confers
continuing jurisdiction by authorizing the court in a partition
action to ‘hear and determine all motions, reports, and accounts
and . . . make any decrees and orders necessary or incidental to
carrying out the purposes of [section 872.010 et seq.] and to
effectuating its decrees and orders.’ The Law Revision
Commission noted that ‘while partition actions in California are a




                                 3
creature of statute [citation], they are nonetheless equitable in
nature [citation], and the statutory provisions are to be liberally
construed in aid of the court’s jurisdiction.’ (Cal. Law Revision
Com. com., Deering’s Ann. Code Civ. Proc. (1996 ed.) foll.
§ 872.120, p. 193.)
       “ ‘Where equity has acquired jurisdiction for one purpose, it
will retain that jurisdiction to the final adjustment of all
differences between the parties arising from the causes of action
alleged.’ [Citation.]
       “Here, section 872.120 vested the trial court with
jurisdiction to issue orders, including the July 2012 order,
necessary to effectuate its October 2010 partition judgment.”
(Zhang v. Li (Feb. 5, 2019, B279399) [nonpub. opn.], fn. omitted
(Li II).)
       We issued our remittitur in Li II on April 9, 2019.
D.     Vexatious Litigation
       During the pendency of this litigation, Li recorded five
notices of lis pendens against the subject property, the first three
of which were expunged; filed about a dozen dispositive motions,
including three motions to vacate the August 29, 2016 quiet title
judgment, all of which were either withdrawn or denied; and
instituted foreclosure proceedings against Zhang three times, all
of which he voluntarily dismissed. Most if not all of Li’s efforts
were founded on the argument that the court lacked jurisdiction
to “divest Chui’s interest to Zhang.”
       On April 15, 2019, six days after our Li II remittitur
affirming the August 29, 2016 quiet title judgment, Li filed his
fourth motion to vacate that judgment.
       On April 29, 2019, Zhang responded by moving to declare
Li to be a vexatious litigant.




                                 4
       The trial court found that Li had “filed five unmeritorious
actions within the last seven years, made attempts to repeatedly
relitigate the validity of the court’s determination regarding
Zhang’s ownership of the Property, and had repeatedly filed
unmeritorious and frivolous motions and pleadings.”
       The court declared Li a vexatious litigant and issued a
prefiling order against him, and later denied his motion to vacate
the order.
                            DISCUSSION
A.     The Order is Appealable
       As a preliminary matter, Zhang argues that Li’s appeal
must be dismissed because an order deeming a party to be a
vexatious litigant is nonappealable. The argument is without
merit.
                                                               1
       Code of Civil Procedure section 391.7, subdivision (a),
provides: “In addition to any other relief provided in this title,
the court may, on its own motion or the motion of any party,
enter a prefiling order which prohibits a vexatious litigant from
filing any new litigation in the courts of this state in propria
persona without first obtaining leave of the presiding justice or
presiding judge of the court where the litigation is proposed to be
filed. Disobedience of the order by a vexatious litigant may be
punished as a contempt of court.”
       A “prefiling order contemplated by section 391.7,
subdivision (a) is an injunction. It is, literally, an order requiring
[a party] to refrain from doing a particular act—filing any new
litigation without certain permission.” (Luckett v. Panos (2008)

      1
        Undesignated statutory references will be to the Code of
Civil Procedure.




                                  5
161 Cal.App.4th 77, 85.) An order granting an injunction is
appealable. (§ 904.1, subd. (a)(6).)
B.     Li’s Motion to Vacate the Prefiling Order was
Properly Denied
       1.     Standards of Review
       “ ‘A court exercises its discretion in determining whether a
person is a vexatious litigant. [Citation.] We uphold the court’s
ruling if it is supported by substantial evidence. [Citations.] On
appeal, we presume the order declaring a litigant vexatious is
correct and imply findings necessary to support the judgment.’
[Citation.] Questions of statutory interpretation, however, we
review de novo.” (Holcomb v. U.S. Bank Nat. Assn. (2005) 129
Cal.App.4th 1494, 1498-1499.)
       2.     Jurisdiction
       Li contends the court had no jurisdiction to consider
Zhang’s vexatious litigant motion, filed April 29, 2019, because
our April 9, 2019 remittitur in Li II finalized the action. We
disagree.
       “The vexatious litigant statutes (§§ 391-391.7) are designed
to curb misuse of the court system by those persistent and
obsessive litigants who, repeatedly litigating the same issues
through groundless actions, waste the time and resources of the
court system and other litigants.” (Shalant v. Girardi (2011) 51
Cal.4th 1164, 1169.)
       As noted above, section 391.7 authorizes a court to enter a
prefiling order prohibiting a vexatious litigant from filing any
new litigation. Section 391.7 therefore “ ‘operates beyond’ ” any
pending case. (Shalant v. Girardi, supra, 51 Cal.4th at p. 1170.)
       Accordingly, even had the trial court not retained, as we
described in Li II, “jurisdiction to the final adjustment of all




                                 6
differences between the parties arising from the causes of action
alleged,” and even had Li himself not filed the motion that
prompted Zhang to have him declared a vexatious litigant, the
trial court would have still had the authority to declare Li a
vexatious litigant outside any pending litigation.
       Li argues that section 391.7 relief “is supplemental” to
section 391.1 relief, pursuant to which a court may require a
vexatious litigant plaintiff to furnish security in “litigation
                                      2
pending in any court of this state.” Li reasons that because
section 391.7 provides for a prefiling order “[i]n addition to any
other relief provided in this title,” such an order is available only
as a supplement (or “addition”) to section 391.1 relief. If section
391.1 relief is unavailable, he argues, for example because no
litigation is pending, then no foundation exists upon which to
append a section 391.7 prefiling order. Here, he argues, our
remittitur finalized the case, so there was no pending litigation in
which to enter a prefiling order. We disagree with Li’s
construction of the phrase “in addition to any other relief.”
       The phrase “in addition” means “independent of,” not
“supplemental to.” Pursuant to section 391.7, therefore, a
prefiling order is independent of any other relief pertaining to

      2
        Section 391.1 provides: “In any litigation pending in any
court of this state, at any time until final judgment is entered, a
defendant may move the court, upon notice and hearing, for an
order requiring the plaintiff to furnish security or for an order
dismissing the litigation pursuant to subdivision (b) of Section
391.3. The motion for an order requiring the plaintiff to furnish
security shall be based upon the ground, and supported by a
showing, that the plaintiff is a vexatious litigant and that there is
not a reasonable probability that he or she will prevail in the
litigation against the moving defendant.”




                                  7
vexatious litigants, and of any prerequisites thereto. (See
Pittman v. Beck Park Apartments Ltd. (2018) 20 Cal.App.5th
1009, 1024 [vexatious litigant relief available even after
dismissal]; Bravo v. Ismaj (2002) 99 Cal.App.4th 211, 222-223 [no
action need be pending for a vexatious litigant order to issue].)
       A contrary rule would enable a vexatious litigant to file
frivolous motions in inactive cases with impunity.
       3.     Merits
       Li argues the trial court abused its discretion in finding
him to be a vexatious litigant. We disagree.
       “ ‘Vexatious litigant’ means a person who does any of the
following: [¶] (1) In the immediately preceding seven-year period
has commenced, prosecuted, or maintained in propria persona at
least five litigations other than in a small claims court that have
been (i) finally determined adversely to the person . . . . [¶] (2)
After a litigation has been finally determined against the person,
repeatedly relitigates or attempts to relitigate, in propria
persona, either (i) the validity of the determination against the
same defendant or defendants as to whom the litigation was
finally determined or (ii) the cause of action, claim, controversy,
or any of the issues of fact or law, determined or concluded by the
final determination against the same defendant or defendants as
to whom the litigation was finally determined. [¶] [or] (3) In any
litigation while acting in propria persona, repeatedly files
unmeritorious motions, pleadings, or other papers, conducts
unnecessary discovery, or engages in other tactics that are
frivolous or solely intended to cause unnecessary delay.” (§ 391,
subds. (b)-(d).)
       Here, the record shows, and Li does not dispute, that Li
filed five unmeritorious actions within the last seven years,




                                 8
repeatedly relitigated the validity of the court’s determination
regarding Zhang’s ownership of the subject property, and
repeatedly filed unmeritorious and frivolous motions and
pleadings, including on April 15, 2019, a fourth motion to set
aside and vacate the August 29, 2019 judgment. The court was
therefore well within its discretion to find Li to be a vexatious
litigant.
      Li argues that even if his multiple efforts proved fruitless,
the court abused its discretion in declaring him a vexatious
litigant because “lawyers and judges are human beings capable of
making mistakes.” He observes that “[o]ver 2.5 years had gone
by without [him] filing any failed motion before . . . the
[substantively identical] 2019 . . . motion,” which “indicates that
[he] has grown from his legal errors.” However, in the next
breath he argues his “mistakes had more legs to stand on than
the judge or respondent’s errors.”
      We acknowledge that judges, like other lawyers, can make
mistakes. But this is not about honest mistakes, it is about
refusal of correction and, more broadly, disregard for our legal
system. Our system simply cannot function without some
conception of finality. Rightly or wrongly, at some point every
dispute must end. If a litigant rejects this value, as Li repeatedly
(and here expressly) has, the court must intervene.




                                 9
                        DISPOSITION
      The judgment is affirmed. Respondent is to recover his
costs on appeal.
      NOT TO BE PUBLISHED



                                              CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




                               10